Exhibit 10.3

 

BINDING TERM SHEET FOR AMENDED AND RESTATED

 

EMPLOYMENT AGREEMENT FOR PAUL F. GALLAGHER

 

HCP, Inc. (the “Company”) and Paul F. Gallagher (the “Executive”) are parties to
that certain Employment Agreement, made and entered into on January 26, 2012
(the “Current Employment Agreement”).  The parties hereto desire to set forth
certain terms and conditions that are to apply to Executive’s continued
employment with the Company in this Term Sheet.  Any capitalized terms not
defined herein shall have the meaning assigned in the Current Employment
Agreement.

 

1.            Term.  The Initial Term of Executive’s employment shall be
extended to October 1, 2016, and may be automatically extended pursuant to the
terms and conditions of Section 2 of the Current Employment Agreement.

 

2.            Retention Bonus.  Executive shall be entitled to the one-time
grant of a restricted stock award pursuant to the terms and conditions of the
Company’s 2006 Performance Incentive Plan with a fair value of One Million
dollars ($1,000,000) based on the average of the stock price for the five
trading days beginning October 4, 2013 (the “Retention Award”).  The Retention
Award shall vest as to fifty percent (50%) of the shares on each of the first
and second anniversaries of October 1, 2013, subject to Executive’s continued
employment on the applicable vesting dates.  If the Company terminates
Executive’s employment without Cause or Executive terminates his employment for
Good Reason, the Retention Award shall immediately vest and become
non-forfeitable.

 

3.            Termination by the Company without Cause or by Executive with Good
Reason.  The cash severance payable in Section 5(b)(i) of the Employment
Agreement shall be increased to an amount equal to two (2) times the sum of
(x) and (y) set forth therein.

 

4.            Welfare Benefit Continuation.  If applicable, Executive will be
entitled to reimbursement of COBRA premiums for the twenty-four (24) month
period following the date of termination in accordance with Section 5(d) of the
Current Employment Agreement.

 

--------------------------------------------------------------------------------


 

5.            No Other Changes.  Except as expressly set forth herein, all of
the provisions of the Current Employment Agreement shall remain unchanged and in
full force and effect.

 

6.            Attorney Fees.  The Company will reimburse Executive’s documented,
reasonable attorney fees and costs incurred for his attorney’s review of and
advice regarding this Term Sheet and Executive’s future Employment Agreement,
not to exceed $10,000 in the aggregate.  This reimbursement will be made
directly to Executive’s attorney upon the presentment of a statement of fees
actually incurred.

 

7.            Counterparts.  This Term Sheet may be executed by the parties
hereto in separate counterparts (including by facsimile or .pdf or .tif
attachment to electronic mail), each of which when so executed and delivered
shall be an original but all of which together shall constitute one and the same
instrument.  Each counterpart may consist of two copies hereof each signed by
one of the parties hereto.

 

The parties agree that this Term Sheet sets forth the material terms and
conditions of the parties’ agreement and shall constitute a legally valid,
binding and enforceable agreement of the parties with respect to amendments to
the Current Employment Agreement and shall remain in effect until formal
documents reflecting the provisions contained in this term sheet are executed by
both parties.  The parties agree to act expeditiously and in good faith to
execute formal documents containing the terms and conditions set forth herein. 
However, until such time as the parties enter into such formal documents, this
term sheet on its execution and delivery by each party shall be a binding
agreement between the parties and may not be amended or supplemented except in a
writing executed by each of the parties.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have executed this Term Sheet on
the date(s) set forth below.

 

 

HCP, Inc.

 

 

 

By:

/s/ Lauralee E. Martin

 

Name: Lauralee E. Martin

 

Title:   Chief Executive Officer and President

 

 

 

Date: October 3, 2013

 

 

 

 

 

 

 

Paul F. Gallagher

 

 

 

 

 

/s/ Paul F. Gallagher

 

 

 

Date: October 3, 2013

 

3

--------------------------------------------------------------------------------